Case: 16-15260    Date Filed: 04/26/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-15260
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 3:14-cv-01161-TJC-JRK



ANDRAS MAHOLANYI,

                                                              Plaintiff-Appellant,

                                      versus

SAFETOUCH OF TAMPA, INC.,
d.b.a. Safe Touch Security Systems,

                                                             Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (April 26, 2017)

Before MARCUS, WILLIAM PRYOR and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 16-15260     Date Filed: 04/26/2017    Page: 2 of 4


      Andras Maholanyi appeals the summary judgment against his complaint of

wrongful termination by SafeTouch of Tampa, Inc., in violation of the Age

Discrimination in Employment Act, 29 U.S.C. §§ 621–34, and the Florida Civil

Rights Act, Fla. Stat. §§ 760.01–.11. The district court ruled that there were no

genuine issues of material fact about whether Maholanyi’s termination was

nondiscriminatory. We affirm.

      The Age Discrimination Act and the Florida Civil Rights Act prohibit an

employer from discharging an individual because of his age. See 29 U.S.C.

§ 623(a)(1); Fla. Stat. § 760.10(1)(a); see also 29 U.S.C. § 631(a) (stating that the

ADEA protects individuals who are at least 40 years of age). We evaluate actions

under the federal and state antidiscrimination statutes using the same framework.

Mazzeo v. Color Resolutions Int’l, LLC, 746 F.3d 1264, 1266 (11th Cir. 2014).

Because the district court concluded that Maholanyi established a prima facie case

of discrimination, we review de novo whether the reasons proffered for his

termination were merely pretexts for discrimination. See Furcron v. Mail Ctrs.

Plus, LLC, 843 F.3d 1295, 1313 (11th Cir. 2016).

      SafeTouch presented evidence that it had legitimate, nondiscriminatory

reasons for firing Maholanyi. The owner, management, and employees of

SafeTouch testified that sales of its security systems declined after Maholanyi

became the manager of its Tampa branch office. Maholanyi’s supervisors and


                                          2
              Case: 16-15260     Date Filed: 04/26/2017   Page: 3 of 4


salesmen also testified that they were unable to contact him by telephone, he was

unprepared and often late for work, and he failed to conduct sales meetings.

      Maholanyi failed to create a genuine factual dispute about the legitimacy of

those reasons. To prove pretext, Maholanyi had to prove there were “such

weaknesses, implausibilities, inconsistencies, incoherencies or contradictions in

[his] employer’s proffered legitimate reasons for its actions that a reasonable

factfinder could find them unworthy of credence.” Furcron, 843 F.3d at 1313

(quoting Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 771 (11th Cir. 2005)).

Maholanyi argues that he was not disciplined and he received bonuses and a raise,

but undisputed evidence established that the marketing manager had to assist

Maholanyi on several occasions; that SafeTouch did not “writ[e] up branch

managers”; and that remuneration was based on branch revenues instead of sales.

See id. at 1313–14; Wascura v. City of S. Miami, 257 F.3d 1238, 1245 (11th Cir.

2001) (rejecting an employee’s argument that “the lack of documentary evidence

of any complaints concerning her performance” proved pretext because “it [was]

undisputed that there was no formal review process” for the job position).

Maholanyi also argues that the general manager fired him before receiving sales

figures, but the manager testified that he used computer software to calculate sales

figures “well in advance,” which revealed that Maholanyi’s branch was “going to

be exceptionally low.” Maholanyi recounts age-related remarks made by one


                                          3
              Case: 16-15260     Date Filed: 04/26/2017   Page: 4 of 4


supervisor, but Maholanyi testified that the supervisor made “snide” or “vulgar”

remarks to everyone during meetings and “it was [his] turn” when the remarks

were directed at him. See Steger v. Gen. Elec. Co., 318 F.3d 1066, 1079 (11th Cir.

2003) (“[S]tatements by nondecisionmakers, or statements by decisionmakers

unrelated to the decisional process at issue will not satisfy the employee’s burden”

of proving pretext.). “Conclusory allegations of discrimination, without more, are

not sufficient to raise an inference of pretext,” Furcron, 843 F.3d at 1313, and

Maholanyi admitted that his age was “the best [reason he] could come up with” to

explain his termination.

      The district court did not err by granting summary judgment against

Maholanyi’s complaint of discrimination based on his age. Maholanyi failed to

present evidence that the reasons proffered by SafeTouch were pretextual. The

evidence did not establish a genuine factual dispute about whether the reasons for

Maholanyi’s termination were nondiscriminatory or legitimate.

      We AFFIRM the summary judgment in favor of SafeTouch.




                                          4